                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

CAITLIN O’CONNOR,                                    )
                                                     )    Case No. 3:20-cv-00628
       Plaintiff,                                    )
                                                     )    District Judge Richardson
v.                                                   )
                                                     )    Magistrate Judge Frensley
THE LAMPO GROUP, LLC a/k/a                           )
RAMSEY SOLUTIONS,                                    )    Jury Demand
                                                     )
       Defendant.                                    )

           DEFENDANT’S BUSINESS ENTITY DISCLOSURE STATEMENT

       Defendant, The Lampo Group, LLC d/b/a Ramsey Solutions,1 by and through the

undersigned counsel and pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, makes the following

disclosures:

           ☐        This party is an individual, who resides in _____________.


           ☐        This party is a publicly held corporation or other publicly held entity,
                    incorporated in       , and with a principal place of business in _______.

           ☐        This party is a privately held corporation, incorporated in , and with a principal
                    place of business in .

           ☐        This party has parent corporations.


           ☐        Ten percent or more of the stock of this party is owned by a publicly held
                    corporation or other publicly held entity.

           ☒        This party is a limited liability company or limited liability partnership. See
                    Exhibit A.

1
  Plaintiff has improperly identified Defendant as “The Lampo Group, LLC a/k/a Ramsey
Solutions.” Ramsey Solutions is an assumed name of The Lampo Group, LLC, which has been
registered with the Tennessee Secretary of State.


     Case 3:20-cv-00628 Document 9 Filed 08/12/20 Page 1 of 3 PageID #: 28
    ☐   This party is an unincorporated association or entity.


    ☐   This party is a trust.


    ☐   Another publicly held corporation or another publicly held entity has a direct
        financial interest in the outcome of the litigation.

                                    Respectfully submitted,


                                    /s/Leslie Sanders
                                    Leslie Sanders (TN #18973)
                                    Daniel Crowell (TN #31485)
                                    WEBB SANDERS PLLC
                                    611 Commerce Street
                                    Suite 3102
                                    Nashville, TN 37203
                                    Telephone: (615) 915-3300
                                    Fax: (866) 277-5494
                                    lsanders@webbsanderslaw.com
                                    dcrowell@webbsanderslaw.com

                                    Attorneys for Defendant




                                        2

Case 3:20-cv-00628 Document 9 Filed 08/12/20 Page 2 of 3 PageID #: 29
                               CERTIFICATE OF SERVICE

       I certify that, on August 12, 2020, I caused a copy of the foregoing document to be filed

through the Court’s CM/ECF system, which will automatically notify and send a copy of the

document to:

Heather Moore Collins
Anne Bennett Hunter
Ashley Shoemaker Walter
Collins & Hunter PLLC
7000 Executive Center Drive
Suite 320
Brentwood, TN 37027

Attorneys for Plaintiff


                                                            /s/Leslie Sanders
                                                            Leslie Sanders (TN #18973)
                                                            Attorney for Defendant




                                                3

     Case 3:20-cv-00628 Document 9 Filed 08/12/20 Page 3 of 3 PageID #: 30
